Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to amendments filed 1/11/2021.
In light of the amendments, the claim objections made in the Office Action mailed 10/9/2020 have been withdrawn.
In light of the amendments, the 35 USC 112(b) rejections made in the Office Action mailed 10/9/2020 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 – 3, 5 and 11 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claims 3, 5 and 11 – 17 are rejected due to dependency from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the fire suppression system" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the exhaust flow control system being configured to calculate an exhaust flow rate from at least sensor inputs and a current appliance state indication received from the one or more appliances,” emphasis added.  It is unclear if “at least” means at least one of these inputs is needed or if both of these inputs are needed.  The specification teaches the appliance state may be derived by the system via temperature 
For the sake of compact prosecution, the limitation will be interpreted as at least one of these inputs is needed, however, the claim as written remains unclear.  

Claim 11 recites the limitation "said indications of fume temperature" in lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5 and 12 – 17 are rejected due to dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 – 3, 5, 11 – 12 and 15 – 17, as best understood, are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichikawa et al (JP2007205666, machine translation cited and attached) in view of Burdett et al (US 2009/0061752) and Melink et al (US 6170480).
Ichikawa teaches the following claimed structural limitations of claim 2:

	an exhaust flow control system (see system of FIGs 1 – 3) including an exhaust flow control module (see element 8 and paragraph [0044]) coupled to sensors and control outputs (see sensors 4a – 4c and outputs including those to motor drive unit 9 of FIG 3 and paragraphs [0044] – [0047]);
the exhaust flow control system being communicatively connected to a first alarm system (broadly claimed, see FIG 4 and paragraphs [0043] & [0047] - [0048]);
the appliance(s) outputting indications of appliance states to the exhaust flow control system (see paragraphs [0044], [0049], [0011], [0013], [0017] and [0050] – [0055] and see FIGs 5 – 7);
	the exhaust flow control system being configured to calculate an exhaust flow rate from at least sensor inputs and a current appliance state indication received from the [appliance] (see paragraphs [0044], [0049], [0011], [0013], [0017] and [0050] – [0055] and see FIGs 5 – 7);
	the exhaust flow control module being configured to use its sensors provided for control of exhaust (see paragraph [0056])  of exhaust and communicate detection signals to one or more of the alarm system (see paragraphs [0043] & [0049]).

	Regarding the claimed:
a first suppression system, and one or more appliances
the exhaust flow control system exchanging data with the one or more appliances
the exhaust flow control system being configured to calculate… from one or more appliances, the sensor inputs comprising at least indications of fluctuating radiant temperature from one or more sensor located above the appliances, the calculated exhaust flow rate being used for exhaust flow control
the exhaust flow control module being configured… to detect a fire or other dangerous condition and communicate detection signals to… the fire suppression system

Ichikawa teaches a system that would be capable of utilizing sensor inputs comprising at least indications of fluctuating radiant temperature from one or more sensor located above the appliances given the example in FIGs 5C and 7 which captures a two different transitions during operation of the appliance, yet an entire cooking event would be more dynamic than either of these two examples.  However, for clarity, an explicit teaching will be provided below.  Ichikawa does not explicitly provide multiple appliances in the example, an explicit teaching will be provided below.
Ichikawa does not explicitly teach fire suppression, per se, but does teach controlling the exhaust system based on sensor information (see paragraphs [0052] – [0068]).  This allows for automatic operation of the exhaust system (see paragraph [0007]).

the exhaust flow control system exchanging data with the one or more appliances (see paragraphs [0017], [0020] and [0021] as well as FIG 3), the exhaust flow control system being configured to calculate… from one or more appliances, the sensor inputs comprising at least indications of fluctuating radiant temperature from one or more sensor located above the appliances (see paragraph [0020] and see infrared sensors 214 & appliances 114 of FIG 3), the calculated exhaust flow rate being used for exhaust flow control (see paragraph [0021]).  Burdett teaches energy efficiency gains by using such an arrangement in a wide range of cooking environments (see paragraphs [0005] & [0019]).

Melink teaches an automated exhaust flow control system that both improves overall energy efficiency of the operation where it is installed (see column 2 lines 1 – 28) and improves fire safety by monitoring exhaust and fume temperatures (see elements 76 & 82 of FIGs 1 and 2), ambient temperature (see element 94) and activating the fire suppression system before user action such as a fire extinguishing chemical is needed (see column 3 line 56 – column 4 line 18).

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the system of Ichikawa to include automated fire safety features as taught by Melink in order to rely less on user action and to potentially suppress a fire before extensive damage is done (see Melink column 3 line 56 – column 4 line 18).  It would further be obvious to modify the system if Ichikawa to include the capability to 

Regarding claim 3, Ichikawa in view of Burdett and Melink further teach wherein the appliance states include an idle state, a cooking state, and an off state (see Ichikawa paragraphs [0050] – [0055]; see also FIG 5 with 5a showing the appliance state starting with an idle state, changing to a cooking state at t1 and to an off state at 13; Examiner notes Burdett also teaches this, see at least paragraphs [0023] and [0031]).
Regarding claim 5, Ichikawa in view of Burdett and Melink further teach wherein said sensor inputs include indications of fume temperature (see Melink sensor 76 of FIGs 1 and 2, see also Melink column 16 lines 9 – 20; Examiner notes Burdett also teaches this, see at least paragraph [0026]).  
Regarding claim 11, Ichikawa in view of Burdett and Melink further teach wherein the exhaust flow control system is configured to calculate, from a current appliance state and from sensor inputs, said exhaust flow rate and said sensor inputs include indications of fume temperature, the exhaust flow control system modulating an exhaust flow rate responsively to said indications of fume temperature when the appliance state is indicated to be an idle state (see Ichikawa paragraphs [0052] – [0068] and FIGs 5 – 7; see also Melink FIGs 2 & 9 and column 15 line 14 – column 16 line 8; see also Burdett paragraphs [0026] & [0031)).
Regarding claim 12, Ichikawa in view of Burdett and Melink further teach wherein a fire warning signal is generated by said control module when a fume 

Regarding claims 15 – 17, Ichikawa in view of Burdett and Melink further teach wherein:
Claim 15: the one or more sensors located above the appliances comprise one or more infrared sensors (see Burdett sensors 214 and paragraph [0020])
Claim 16: the sensors coupled to the exhaust flow control module comprise at least the one or more infrared sensors (see Burdett sensors 214 and paragraph [0020]) and one or more exhaust air temperature sensors (see Melink sensor 76)
Claim 17: the sensors coupled to the exhaust flow control module comprise an ambient air temperature sensor (see Melink sensor 94)

Claims 13 & 14, as best understood, are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichikawa et al (JP2007205666, machine translation cited and attached) in view of Burdett et al (US 2009/0061752) and Melink et al (US 6170480) as applied to the claims above an in further view of Searcy et al (US 4286572).
Regarding claims 13 & 14, Ichikawa in view of Burdett and Melink fail to explicitly teach wherein the predefined temperature is below a predefined fuse link temperature or wherein the predefined temperature is at least 10F below a predefined fuse link temperature.  
initial step of fire mitigation that includes interrupting the energy source to the cooking unit (see column 3 line 54 – column 17).  The control sequence for this includes a query as to whether or not the fume temperature is greater than a first temperature threshold (see FIG 10 element 344).  
If the fume temperature exceeds a second temperature threshold, then a second step of fire mitigation is activated (see step 348 of FIG 10), but Melink omits the details of the specific fire suppression system, including whether or not a fuse link is included.  Melink also omits the temperature difference between the two thresholds.

Searcy teaches a fume hood (see abstract) that includes a fire suppression system (see column 8 lines 26 – 56) and explicitly teaches a predefined fuse link temperature (see column 8 lines 30 – 45).  Searcy teaches a fire suppression system that is designed to meet safety codes and prevents the spread of kitchen fires to nearby establishments (via the roof or attic, for instance; see column 8 lines 26 – 30).

While neither Melink nor Searcy explicitly teach a 10F threshold between the first Melink fire mitigation step 344 (see Melink FIG 10) and the second fire mitigation step 348 (see Melink FIG 10), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the system of Ichikawa in view of Burdett and Melink to include a predefined fuse link temperature as part of the fire mitigation system as taught by Searcy as a means to provide fail-safe activation of a fire containment means.  Allowing a 10F threshold between the initial fire warning signal and the fuse link .

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive for the reasons below.
Regarding applicant’s arguments that Ishikawa fails to disclose or teach “the exhaust flow control system being configured to calculate an exhaust flow rate from at least sensor inputs and a current appliance state indication received from one or more appliances,” Examiner notes the Ishikawa system determines the appliance states in the same manner as disclosed in the instant application: by measuring temperatures associated with the appliance (from above).  Please note the 35 USC 112(b) rejection associated with this amended limitation.  Also note Burdett teaches both determining an appliance state from measured temperature as well as receiving direct signals of state from the appliance (see paragraph [0021]).
Regarding applicant’s arguments that the temperature sensors of Ichikawa are not located above the cooking appliance, Examiner disagrees.  FIG 8 clearly depicts the sensors (4, see FIG 9 for detail) as located above appliance 3. 
Regarding applicant’s arguments that the temperature sensors of Ichikawa “clearly do not measure radiant temperature,” this argument lacks merit since Ichikawa remains vague on this and is open to broad interpretation.  However, Ichikawa teaches in paragraph [0041] that the sensors may be thermopiles and Burdett (see citation in 
Regarding applicant’s arguments that Ichikawa does not teach sensors that provide “indications of fluctuating radian temperature,” Examiner respectfully disagrees.  The example given by Ichikawa in FIGs 5 & 6 show the system measuring temperature as it fluctuates through a cooking event.  While Examiner holds Ichikawa teaches the limitations as claimed prior to amendment, the rejection has been updated with the addition of Burdett to explicitly teach the limitations around infrared sensors, multiple appliances and fluctuating temperature. 
Examiner notes the use of the term “exhaust flow control system” throughout the amended claims seems to fail to distinguish the overall system from the exhaust flow control module and the specific functions the flow exhaust control module perform within the system.  FIG 15 demonstrates system 1500 includes control module 1502 that is communicatively connected to an alarm system 1510, fire suppression system 1514 and one or more appliances 1518.  Paragraph [0047] - [0049] discloses the control module exchanges data with the one or more appliances, determine appliance states and control the exhaust fan speed based on the inputs.  While it is not technically incorrect to say the system is performing these functions, the control module (or exhaust flow control module, as appropriate) should be claimed as it is presented in the specification as performing the functions as disclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762             

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762